Order entered October 18, 2012


                                         /
                                         I
                                              )
                                              T
                                              1

                                                    :/     )
                                                       I
                                              In The
                                  Qtourt of Ztppta1
                           fittj Ditrict of txa at afta
                                     No. 05-12-00727-CV

                               KEENAN PIPKINS, Appellant

                                               V.

            FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-02649-B

                                             ORDER

        The Court has before it appellants October I. 2012 motion tbr extension of time to file

initial brief    The Court GRANTS the motion and ORDERS appellant to file his brief by

October 3 I. 2012.    No further extensions will be granted absent a showing of exceptional

circumstances.




                                                    MOLLY        NCIS